OPINION OF THE COURT
FREDERICK B. TYGART, Circuit Judge.
Unfortunately, as often is the case in appeals from county court to the circuit court, there is no transcript of the proceedings below. Under Rule 9.200(b)(4), Florida Appellate Rules, the Court is bound to accept the Approved Statement of Evidence filed by the trial court. This Court cannot consider the Facts and Evidence Statement filed in this appeal by the appellant, Bailey v State, 173 So.2d 708 (Fla. 1st DCA 1965) and the Court’s decision must be based upon the facts as established by the “Record” as defined in Rule 9.200(a), Florida Appellate Rules.
*33The landlord raises three issues in his Appeal. The first issue is that the landlord did not receive legally sufficient written notice of material noncompliance by the Tenant. There is no evidence in the record which supports this contention. The Approved Statement of Evidence finds that proper legally sufficient notice was correctly sent to the landlord notifying him of material noncompliance with the landlord’s obligation to maintain the premises.
The second issue presented by the landlord is that the trial court erred in its order that the landlord failed to submit testimony or evidence showing damage to the property by the tenants. The Approved Statement of Evidence shows that there was no testimony or evidence as to any damages by tenants to the property.
The third issue presented by the landlord is that the trial court did not explain its procedure to formulate the setoff in damages, thereby abusing its judicial discretion. There is no record before the Court to show that the trial court did not adequately explain its setoff procedure. The only record before this Court is the Approved Statement of Evidence. This statement adequately explains how damages and setoffs were derived.
Based upon the record before the Court, the final judgment of the trial court is affirmed.